Title: To James Madison from Richard M. Johnson, 12 June 1815
From: Johnson, Richard M.
To: Madison, James


                    
                        Sir,
                        Great Crossing 12th June 1815
                    
                    In consequence of letters from Mr Ward now at Philadelphia the remaining Contractors have employed my Brother Joel Johnson to repair to the City of washington by way of orange County for the purpose of seeing you; armed with such statements as will shew that without some aid ward & Taylor & their partner James Johnson must be ruined before congress convenes, & that they ask only for money to pay the debts contracted in the winter & spring to feed the army under the Command of Genl. Jackson & placed at various other Posts in the 7th m. district.
                    When the debts became due here the contractors sold to our Banks Bills upon the Philadelphia Banks under positive assurances that I rec’d for them from the war & Treasury department that funds would be furnished in Treasury notes or otherwise to meet those debts which has Sustained the credit of Govt in this part of the U. States. And now Mr ward From Philadelphia writes that for want of funds a large sum in Bills will be Sent back protested for non payment at 10 per cent damages!!! The whole of this

arrangement of drawing Bills on Philadelphia to Obtain money here was made before a hint was given that any difficulty would exist as to funds; and now it appears that the army is to be paid who fought so gallantly & that the contractors & their friends their securities are to be plunged into utter ruin for the want of 200000 dollars; Every cent of which was incurred to feed that very army, without the interposition of the President of the U. States.
                    As soon as these difficulties were known the Contractors found more difficulties in getting money. The other day they obtained a Loan of 30,000 dollars, to obtain which I had to enter myself as one of the endorsers to be paid in 85 days. These demands cannot be met with private funds & the consequences must be fatal to many.
                    I have already troubled you too much with my letters on this Subject which I have heretofore written, but it is as painful to me as it can possibly be. I refer you to my Brother for detailed information as he has been in the lower Country as one of the agents for the Contractors. Wishing you health & happiness accept assurances of my grateful recollection of your past favours &c
                    
                        
                            Rh: M: Johnson
                        
                    
                